J-S59039-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                               IN THE SUPERIOR COURT OF
                                                                 PENNSYLVANIA
                                     Appellant

                         v.

JAMES POWELL
                                                               No. 2460 EDA 2015


                      Appeal from the Order July 31, 2015
     in the Court of Common Pleas of Philadelphia County Criminal Division
                       at No(s): MC-51-CR-0048966-2012

BEFORE: BENDER, P.J.E., OLSON, J., and FITZGERALD,* J.

MEMORANDUM BY FITZGERALD, J.:                              FILED SEPTEMBER 22, 2017

        The Commonwealth appeals from the order entered in the Philadelphia

County Court of Common Pleas (“CCP”), which granted Appellee James

Powell’s    petition    to    file    an   interlocutory    appeal   and   dismissed   his

misdemeanor driving under the influence (“DUI”) charge pursuant to 18

Pa.C.S. § 110.         The Commonwealth argues it is not required to bring all

summary, misdemeanor, and felony charges in a single court proceeding.

Pursuant to this Court’s recent decision in Commonwealth v. Perfetto,

___ A.3d ___, 2017 Pa. Super. 281, 2017 WL _____ (Aug. 30, 2017) (en

banc), we reverse the CCP’s order and remand for further proceedings.

        The CCP summarizes the relevant facts and procedural history of this

case as follows:

*
    Former Justice specially assigned to the Superior Court.
J-S59039-16


        [O]n December 1, 2012, Appellee . . . was arrested in
        Philadelphia after officers observed him disregard a red
        light, and observed that he had bloodshot eyes, a relaxed
        demeanor, and that there was a moderate odor of
        marijuana coming from the automobile. [Appellee] was
        arrested and subsequently charged with the misdemeanor
        offense of [DUI], and summary offenses for traffic
        violations, including: Disregarding a Red Light, Driving
        Without a License, and Driving a Vehicle with Registration
        Suspended. On February 14, 2013, [Appellee] was found
        guilty in [absentia of] all three traffic code violations in the
        Philadelphia Traffic Court; the DUI charge was not
        adjudicated on that date. On June 12, 2015, [Appellee]
        moved to dismiss the DUI charge in Municipal Court . . .
        arguing that the Commonwealth was barred from
        prosecuting him under the compulsory joinder provisions
        of 18 Pa.C.S. § 110[(1)](ii) because he was previously
        prosecuted for and convicted of traffic violations arising
        from the same criminal episode.            On that date, [the
        Municipal Court] denied [Appellee’s] motion. [Appellee]
        then petitioned for an interlocutory appeal to the [CCP].
        On July 31, 2015, the [CCP] granted [Appellee’s] petition
        and dismissed the charges pursuant to Rule 110.

Trial Ct. Op., 1/28/16, at 1-2 (footnote and record citation omitted).     The

Commonwealth timely appealed and filed a Pa.R.A.P. 1925(b) concise

statement.

     On appeal, the Commonwealth raises the following issue: “Did the

[CCP] err when, in contravention of Supreme Court precedent, it dismissed

misdemeanor charges pursuant to 18 Pa.C.S. § 110 based on the prior

adjudication of summary traffic offenses?” Commonwealth’s Brief at 4.

     Pennsylvania’s compulsory joinder statute states, in relevant part:

        § 110.     When prosecution barred                by   former
        prosecution for different offense




                                     -2-
J-S59039-16


        Although a prosecution is for a violation of a different
        provision of the statutes than a former prosecution or is
        based on different facts, it is barred by such former
        prosecution under the following circumstances:

        (1) The former prosecution resulted in an acquittal or in
        a conviction as defined in section 109 of this title (relating
        to when prosecution barred by former prosecution for the
        same offense) and the subsequent prosecution is for:

                                 *    *     *

           (ii)   any offense based on the same conduct or
           arising from the same criminal episode, if such
           offense was known to the appropriate prosecuting
           officer at the time of the commencement of the first
           trial and occurred within the same judicial
           district as the former prosecution unless the
           court ordered a separate trial of the charge of such
           offense[.]

18 Pa.C.S. § 110(1)(ii) (emphasis added).

     In Perfetto, this Court determined that 42 Pa.C.S. § 1302, which

governs the jurisdiction of traffic courts, creates an exception to the

compulsory joinder rule.   Perfetto at *13.     The Perfetto Court reasoned

that under Section 1302 traffic courts have exclusive jurisdiction over

summary traffic violations.   Id.; see also 42 Pa.C.S. § 1302(b) (“[t]he

jurisdiction of a traffic court under this section shall be exclusive of the

courts of common pleas . . . .”)     We concluded, “[W]here a defendant is

charged with a summary traffic violation, a misdemeanor, and a felony, in

judicial districts with a traffic court, the Title 75 summary offense may be

disposed of in a prior proceeding in the traffic court, which has exclusive




                                     -3-
J-S59039-16


jurisdiction to hear it, without violating the compulsory joinder rule.”

Perfetto at *14.

      Here, an earlier prosecution in the former Philadelphia Traffic Court1

resulted in a conviction of Appellee’s summary traffic violations, the DUI

offense arose from the same criminal episode as the summary offenses, and

the prosecutor during the traffic court proceeding would have known of the

DUI offense, as it was charged at the same time as the summary offenses.

See 18 Pa.C.S. § 110(1)(ii).       Furthermore, all of Appellee’s offenses

occurred within the single judicial district of Philadelphia.         See id.

Nevertheless, Philadelphia has a designated traffic court that had exclusive

jurisdiction to hear Appellee’s summary traffic violations. See Perfetto at

*13-14; see also 42 Pa.C.S. § 1302(b).       Accordingly, Perfetto applies in

this case and dictates that a subsequent prosecution for DUI in the

Philadelphia Municipal Court General Division is permissible under the

compulsory joinder rule. See Perfetto at *13-14. Therefore, we conclude

that the CCP erred in granting Appellee’s petition to dismiss the DUI charge

under Section 110, and we reverse the order and remand for further

proceedings.

      Order reversed. Case remanded. Jurisdiction relinquished.

1
  At the time of Appellee’s offenses, Philadelphia had a separate traffic court
that adjudicated his summary traffic violations. However, as of June 19,
2013, Philadelphia restructured the Municipal Court into two sections, the
General Division and the Traffic Division, which absorbed the former Traffic
Court.



                                     -4-
J-S59039-16


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 9/22/2017




                          -5-